Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 1 of 20 PageID #: 22




                    EXHIBIT A
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 2 of 20 PageID #: 23
                                                                            IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII
                                                                                                         US010076708B2


  (12)       United States Patent                                                    (10)   Patent No.:     US 10s076s708 B2
             Yoshikawa et ak                                                         (Gs)   Date of Patent:       Sep. 1S, 201S

  (54)        GAMF: CONTROI. METIIOD, (KAMK                                     (s()                      Refcrcnces Cited
              SKRVKR, .4ND PRO('RA%i
                                                                                                  (J S PAI'EN1 IXJ('(JMENT)
  (71)        Applicant: GREE, INC.. Miuato-ku. Tokyo (JP)
  (72)        Inventors: Tsuyoshi Yoshikawd. Toi yo (JP):                         2003 000t(710    4(       1   2003 ysmaoka ct sl
                                                                                  2004:02 9642     At"     12 2004   Tanaka                   463F 13)12
                         Tomohiro Tsukihara. Tokyo (JP):                                                                                            463 42
                         "(orikazu Kato, Tokyo (JP): Tomoki                                                     (('ontimied)
                         Yasuhara, Tokyo (JP)
  (73)        Assignee: GREE, INC., Tokyo (JP)                                                FOREIGN PATENT DOCUMENTS
  (
      "'
              Notice.         Sub)act to any disclaimer, thc term of tlus       JP              200(21898( A     8 2001
                              patent is extended or adjusted under 35           JP              2001259228 A     9)2001
                              U S C 154(b) by 273 days                                                    (Contimied)
  (21)        Appi. No    .        14/409,219
  (22)        PCT Filed            Jun. 21, 2013                                                    OTHER PUBLICATIONS

  (86)        P('1 No:             PCTlJP2013/(a)3899                           ()ct 4, 20(6 ()acc Action issued m .(spsncsc Patent Appbcsuon
                                                                                No 20(6-05(444
              8 371 (c)(1),
                                                                                                                (Continued)
              (2) Date             Dec. 18, 2014
  (87)        PCT Pub. No.. WO2013/190853                                       i'rim«r) l:'x«miner .lames S Mc('le)lan
              P("I Pub. I)ate Dcc. 27, 2013                                     (74) dl(«r«elt .4ges/, «r kiri«Olitf PI,(

  (65)                          Prior Publication Data                          (57)                            ASSTRACT
              US 2015/0165318 Ai               .luo 18, 2015                    A genie controi method.            ante server, and program can
  (30)                   Foreign Application Priority Data                      increase variations on niethods for acquirin items, increase
                                                                                the predictabiiity of acquisition of an item with a high rarity
           Jun 21, 2012        (.JP)                       2012-140213          vaiuc or thc like, mid heighten interest in thc giunc. Includcxt
                                                                                drc (1)c steps oi plcsciitiiig B coltlltliillicB(ioii (crit)it)i)1. ciiii-
  (51)        Int. CL                                                           nimtcd over a conuminication lute, with acquirable i(em
              d 631'3/00                     (2014 01)                          information tlia, for each iten) type, includes a total count
              d 6 31'l/6 i/                  (2014 01)                          Biid Bii;Icqiiin tint) coil(it oi' in)ii-;icqiii sit)oil collat of Iteilis
                                       (Continued)                              Wi)C)i (CCCiviiig. fri)iii ti)C Cori)0)U(i(Cat(nit tC(liiilial. 'i reqUCS 1
  (52)        U.S. CI.                                                          to present information reksted to items acquirable by the
              CPC ............ d63F 13/G9 (2014.09): )163F 13/35                coiiliiiiiiiiciitioii 0:Ill))i)ill, dctctiiiiiiiiig aii itciii to plovidc (o
                           (201 4.09): d63F 13/79 (2014.09); r1 63F             ti)C cot)lit)UI)iCii(toll (CI)tiiiidl Wi)C)i I'ccelviiig Bii 1(clll dCqiii-
                   2300!575 (2013.01), .I G3F 230(J!6(J9 (2013.01)              sition reques( Ibom the comnnuucation tcnnuial, and chang-
  (58)        Field of Classification Search                                    ing the acquirable item it)formation wlien receiving a reset
              CPC ........ A63F 13/30: A63F 13i55: A63F 13/67,                  request fmm the communication terminal
                           A63F 13769: A63F 13/791 A63F 13/798
              Scm applicdnon liic for compic(e search instory.                                    3 Claims, 10 Drawing Sheets
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 3 of 20 PageID #: 24


                                                             US 10,076,700 B2
                                                                         Page 2


  ]5 I )   Int. CI.                                                           Dcc 22, 2015 Otiice Action issued m Japanese Patent Application
           rf 63F 13/35             ]2014.01)                                 No 2015-131303
           rf63F I 3/79                                                       Sep lb. 2013 Inte&national Semch Repoit issued &n Application No
                                    ]2014.01)                                 PCT&JP2013&003899
                                                                              Mar 11, 2014 Japancsc &)Scc Action &ssumf m Applicshon No
  ]56)                     References Cited                                   2013-544606
                                                                              Mm 11. 2014 .(apanese Ollice Act&on issued &n Appl&ninon No
                      U.S. PATENT DOCUMENTS                                   2014-007086
                                                                              Jun 10, 2014 Japanese Oflice Action issued &n Apphcat&on No
     2005&0282f&34    Al   12 "2005 Y&unada e& «I.                            2013-544606
     200') OZ47260 A I     10 2009 (ioto ct al                                Sep 16, 2014 Japanese OSce Action issued &n Appl&cat&on No
     2011&0294558 Al       12&2011 Kun                                        2014-142f) 13
     20(2&00040&li Al*      I&2012 Yan I uchcnc              (i07)   17&32    Nov 19. 2013 Japanese Oflice Act&on issued in Application No
                                                                  463 42      2013-544606
     2012&0202575 Al        8"2012 Miusuno                                    Soc&al Gmne Reviem 7 Social Gacha*s payment encouiagement
     2014 0038716 Al        2 2014 Endo
                                                                              scheme has ov eru helmed neimork g uncs [on 1&ne]. G uneCasi &Phone,
     2014'0143687 Al s      5 "2014 Tan                 .   «Of&F 3 ldf&2
                                                                 715&757
                                                                              Feb 11, 2012, (w&th partial tianslat&on)
                                                                              "Povvei Pro Kun Pocket 14 Ollicuil Complete Gu&de*h Pn&eibr un,
                                                                              1st Edition, p 157, Feb 22, 2012, (iv&th partial translat&on)
                FORE]GN PATENT DOCUMENTS                                      "Dengeluh Yoen Kuno&chfh Appli I an, Cosm&c Publ&slung, vol. 2,
  JP            2001-353371    A     12 2001                                  pp I if&-11, Apr 15, ZOIZ
                                                                              "Wonder Lde Special. N&ntendo Ollicuil Gu&debook, Pokemon XD,
  JP            2002-236773    A       8,&2002
  JP            2002-36G852    A     12 2002
                                                                              (isle ot'a&knees, Dark I ugia*h Sho akukan Inc, 1st Edit&on, p
  JP            2003-01633     A      1&2002                                  152. Oct 1. 2005
  .IP           Z003-01935fi   A       I   200                                May 9, 2017 &)Scc Action issued m .Iapmcsc Patent Application
  JP            &003 154172    A       5,&2003                                No 2016-051444
  .Ii'P          200 26(Lo66
                       &               9&200&                                 Saks Tsuku DS 'fouch and Dnmt Pcrfcct (iuidc. Entc&b&ain, Inc,
                2005-318995    A      ll 2005                                 First Veis&on, pp 74-76, Jan R 2009
  .IP            200711765fi   A       5 2007                                 Fcb 21, 2017 Otiice Act&on issued u& .Iapancsc Patent Appl&cahon
  JP            2008-220984    A       9 2008                                 No 2016-051444
  JP             2011067534    A       4&2011
                                                                              Nintendo DRI'(AM August isaac scpa&atc volume, lomo&Sch& ( ol-
  .IP           Z0(3-(Lo74 77 A        2201                                   lection. Shuns No Se&katsu Manlutsu Guide, Main&ch& Commun&-
                                                                              cat&ons Inc . ol 14, No 8, p 19, 2009
                                                                                           &


                       OTHER PUBLI('ATIONS                                    Jun 2G. 2018 OSce Action issued &n Japanese Patent Appl&cation
                                                                              No 2017-126020
  Feb 3, 2015 Oflice Action issued    &n   Japanese Patent Application
  No 2014-208126                                                              '"
                                                                                   cited by examiner
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 4 of 20 PageID #: 25


  U.S. Patent         Sep. 18,2018    Sheet   1   of 10   US 10,076,708 B2
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 5 of 20 PageID #: 26


  U.S. Patent         Sep. 18,2018    Sheet 2 of 10       US 10,076,708 B2
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 6 of 20 PageID #: 27


  U.S. Patent         Sep. 18,2018    Sheet 3 of 10       US 10,076,708 B2
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 7 of 20 PageID #: 28


  U.S. Patent         Sep. 18,2018    Sheet 4 of 10       US 10,076,708 B2
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 8 of 20 PageID #: 29


  U.S. Patent         Sep. 18,2018    Sheet 5 of 10       US 10,076,708 B2
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 9 of 20 PageID #: 30


  U.S. Patent         Sep. 18,2018    Sheet 6 of 10       US 10,076,708 B2




       S2



                                                                     S3


       S4



       S5


                                                                     S6


       S7
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 10 of 20 PageID #: 31


   U.S. Patent         Sep. 18,2018    Sheet 7 of 10       US 10,076,708 B2




                                FIG. 78
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 11 of 20 PageID #: 32


   U.S. Patent         Sep. 18,2018    Sheet 8 of 10       US 10,076,708 B2
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 12 of 20 PageID #: 33


   U.S. Patent         Sep. 18,2018    Sheet 9 of 10       US 10,076,708 B2
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 13 of 20 PageID #: 34


   U.S. Patent         Sep. 18,2018    Sheet 10 of 10      US 10,076,708 B2
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 14 of 20 PageID #: 35


                                                           US 10,076 ,708 B2
                                   1
            GAME ('ONTROL METHOD, GAME                                           thc acquirable item inibnnation whmi rccmving a rcse1
               SERVER, AND PROGRAM                                               request fmm the communication terminal
                                                                                    In the game control method according to the present
              ('RO)S-RlililiRIIN( E I'0 Rl!I,AI IID                              invention, in step (a), a method for presenting the acquirable
                           APPLICATION                                           item uifomtation presented to the conununication terminal
                                                                                 may difi'er bettveen a first item and a second item, a
      This application claims priority to and the benefit of                     numerical value oi'he item type being at least a prcdcier-
   Japanese Patent Application No 2012-140213 filed .Iun. 21,                    nuncd value liir thc lirst itmu, and the numcncdi vaiuc of Ihe
                                                                                 iteni type being less than the predetermined value for the
   2012, the entire contents of which are incorporated herein by
                                                                          I it   second itein
   Iciiucilcc.
                                                                                    111 the game control inediod accordiiig to the present


                        TECHNICAL FIELD                                          invention, the acquirable iteni information for the tirst item
                                                                                 may include identitication information or an ima e for an
                                                                                 i tent.
     Till: present invention relates to a gmnc conIrol method,       JI
                                                                          I          In Ihe game control method accorduig 10 Ihc prcscn1
   gmne server, and a program                                                    invention, information on another user who has acquired the
                                                                                 first item may be presented.
                       13A('KGROIIND
                                                                                     In the game control method according to the present
                       AR'I'onventionally.                                       invention, in step (b), based on a selection request ttom the
                      in a battle game server, each user's deck
                                                                          20     conununication terminal. one item selected from among
   is formed by a plurality of battle cards or the like stored for               iImns for wiuch Ihc count of necessary attempts for acqui-
   each user. and the battle game server allows a plurality of                   sitiou is at most thc prtxtctcmuttcd value may bc dctcrnuntxt
   users to compete with each other based on the tomi value of                   to be the item to provide.
   Ihe attack strength aud defi:nsc strength oi Ihc deck (for                        A game server according to the present invention
   example, see Patent Litemture I). In such a battle game                .;     includes information presentation means for presenting a
   server, thc user acquires a baulc card by methods such as                     conununication teuninal, connected over a communication
   purchasing the battle card or obtaining the battle card by                    line. v ith acquirable item infi&rmation that, for each item
   winning a battle aguuist an opponent                                          type,   JJJCIURCS   B   kit;11 Coiiiil Biid   ail JJCquwitiou   COUJJJ 01
                                                                                 lion-dCqiliS111011 Coiiilt 01 JICJUS WECJJ d JJXIUimt 10 picsCUI
                          CITATION LIST                                   31)inforniation related to items acquirable by the communica-
                                                                             tion terniinal is received from Jhe communication terminal;
                           Patent Literature                                 and control means for detenitining an item to provide to the
                                                                             conununication terminal when an item acquisition request is
     Patent Literature I: JP 2008-220984 A                                   received from the conuuunication terminal. such that the
                                                                          is control mcaim changes the acquirablc item uifonnation
                   SUMICLSJRY OF INVENTION                                   WIJCU JCCCiviilg d JCSCI JCqUCSI iroill IIJC COJIJJJJUJJJCanou
                                                                                 tCJ111111111.

                          Tcciuucdl Problem                              Ill tile gallic scmci';Iccoi'ding 10 thc picse11t Iilvciltk111. ttlc
                                                                     information presentation means may adopt a ditfereot
      In a conventional battle Seine server. however, the meth- 40 method for presenting the acquirable item infomiation pre-
   ods for acquiung battle cards and the like are limited,           sented to the conununication terminal for a ttrst item than for
   causina the user to lose interest in the game In particular,      a second item. a numerical value oi'he item type beuig a1
   since it is difficuit to acquire a battle card or the like with a least a predetcnnined value for thc first item, and thc
   hi h rarity value. the user ends up with the impression timt      numcncal value oi Ihc iu:m type being less than thc prmic-
   sUch dii ucili cB111101 bc acquired at dll and sufii:rs a drastic termined value tiir the second item
   loss oi'ntcrcst ui the game.                                          In the game server according Jo the present im ention. the
      Accordingly, the present imention has been conceived in        acquirable item information for the first item may include
   light of the above problems and pnivides a game contml            identification information or an image for an item
   niethod. a game server. and a pmgrain that can increase the           111 111C giiiilC SCJVCJ dCCOrdiiig 10 IIJC prCscilt iilvcilliou. IRC

   variations on methods for acquiring battle cards and the iil e,   iiliurilldtiou pit'SCilld (ion till:d Jis iuav prCSCJJI iilfomltitioil 011
   increase the predictability of acquisition of a card or the lit e another user who hds acquired tiu: lirst item
   with d lugh rarity value or Ihc like, mid heighten intcrcs1 in        In the game server accordiim to the present mvention,
   the game.                                                         based on a selection request tront the coinniunication ter-
                                                                     minaL the control means may detemiine one Item selected
                          Solution to Problem                        from among items for wifich the count of necessary attempts
                                                                     for acquisition is at most Ihc predetcnnined value Io be thc
      A game control method accordui Io Ihe present invmition        iteul 10 piovidc.
   for solvuig the ubovc problems uicludcs Ihe steps Of (a)              A program according Io Ihc preseul uivculion is lor
   presenting a contmunication terminal, connected over a            causi Jig a computer that fiiitctions as a battle genie server to
   communication line, with acquirable item intiinnation that, Jo perforni the steps of: (a) preseittin a coiuniuiiication ter-
   for each item type, includes a total count and an acquisition     minal. connected over a conmuinication line. with acquir-
   count or a non-acquisition count of items when receivin,          able Item information that, for each item type, includes a
   Irom Ihc conununicdtiou lernunai, a rcqucsl lo present            total count and an ncquisition count or a uon-acquisition
   inionnation rclatcd Io items acquirable by Ihc conunumca-         count oi items when rtmcivuig, from Ihc commuiucation
   tion Icnninah (b) dctcrmining an item Io provide Io the ss tcrllliiliil, B rtqUest 10 prcscilt Information rciatcd Io items
   communicatioii terminal when receiving an item acquisition        acquinsble by the communication terntinah (b) determining
   request front the communication terminal: and (c) changing        an item to pmvide to the conimunication terminal when
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 15 of 20 PageID #: 36


                                                             US 10,076,708 B2

   It:cclvulg iul Iicnl Bctiulsltion It:qUI:sl futnl lhc conununlca-      includes a commuiucaiion ulut 10, u memory ului 11, Bn
   tion ternlinal; and (c) changing the acquirable item infor-            infornlation presentation unit 12, and a control unit 13.
   mation when reccivulg B react rcqucst lrom ihc conumuu-                   'I'he coinmunication unit 10 communicates with a com-
   calion terminal                                                        munication terminal 2 over either or both of a wireless and
       In ihc prilgranl Bct:ortlulg io ihc plcscnt ulvcnnon. In su:p      v ired connection.
   (a), a method for presenting the acquirable item infornlation              In association lvith identification information uniquely
   presented to the communication terminal mny differ between             allocated (0 each user ihat opera(ca a communication tcnni-
   a hrst item and a second Item. a numerical value Of the itenl          nal 2 (rcfcrrcd (0 below as user Idmltllicailon ullbmlatlon),
                                                                          the memory unit I I stores information on items to provide,
   type being at least a predetermined value for the first item,
                                                                     It   a total count of items, item type, and an acquisition count
   and the numerical value of the item type being less than the             1



   prt:ilt:Lcrnunt:il valUc lor thc st:conti lit:nl.                      An "itenl" refers to any of a variety of objects used within
       In ihc program accordulg io ilm present mvcntlon, thc              a game, such as a battle card constituting a user*a deck, a
   acquirable Itenl information for the first item may include            chamcter. a weapon. armor, an ornament. a plant, food. and
   identitication information or an image for an item                     thc hkc. The Item type is d numcncdl value rcprcscniulg thc
       In the pro@am according to the present invention. in step     I    rdniv vdhlc ol (hc 1(cnl, d nunlcrlt:dl villUI: rcplcscniulg lhc
                                                                          categoui of the item, or the like
   (a), infomlation on another user who has acquired the first
   itenl may be presented                                                     Specifically, the memory unit 11 stores this information
       In thc program according io Ihc present ulvenilon. in step         by dividmg the information among tables A plurality of item
                                                                          information tables 111a to 111m a user information table
   (b). basctl on a sclcction rcxlucst frum thc conununicatlon
   tcl'I'illa;ll. talc llcm selected ffonl Bintlilg Itclns fill'vhich thc 112, and item data 113 are stored in the memory unit 11.
   count of necessary attempts for acquisition is at most the             While tluec item infonnauon tables arc dcscnbed here, tlus
   predetermined value may be determined to be the item to                example is not luniiing. and ihe number ol'umn information
   provide.                                                               tables nlay be two or fetver. or four or nlore
                                                                               I'he itein information tables (i(ti to l(lc are tables
                  Advantageous liffect of lm ention                       lnclUdlng     lnfollu'ltltu'I oil the tonsl count of Items and the
                                                                          item type. FICiS. Z(U) to 2(c) illustrate examples Of the item
      According to the arne control method. game server. and              information tables 111U to 111r. As illustrated in FICiS. 2(ti)
   program    of the  present invention, it is possible to increase       to 2(c), for cxamplc thc iimn ulfonuauou table 111U ulcludes
   the vend(iona on methods for acquiring baule cards and thc             item iden(I(ice(Ion ulformaiion "UNH", un item utmle '*Item
   hke. ulcrcasc the prcthctability of acquisition of a card or thc       A", and ml itenl type "3" 'I he item identification informa-
   hke with a lugh numerical value lilr ihe Item type, and                tion is an identifier for uniquely identifying an item in the
   heighten interest in the game.                                         present system. I'he item intbrnlation tables I I la to H (I are
                                                                          provided v,ith table identification information for uniquely
             BRIEF DESCRIPTION OF DRAWINGS                                identifyln an item information table in the battle game
                                                                          scrvcr 1. Here, thc Item information tables 1110 to 111c are
      'lhe present invention will be further described belov              respcctivcly provided with "TIDI", **TID2", aud '*TID3" as
   with reference to the accompanying drawings, wherein:                  the labia ulcntllicauon ulfomlation.
      FIG. I is a block diagram of a battle game server in                     I'he user infomlation table 112 is a table storing, ftlr each
   Embodiment I;                                                          user,   the provided itenls and information for calculating an
      FIGS. 2(U). 2(b). and 2(c) are examples of Bn item ™ item acquisition count. The user information table 112
   inl'onnation table in Embodiment I,                                    associates the user identification information. table identi-
      FIG. 3 is ml example of a user infiimlation table In                Ilt:stion ulfonnttilon, Bnd ulcntlficdilon ulfolnlatlon ol pro-
   ILmbodi ment I;                                                        vldctl licnls.
      FIG 4 is an exanlple of Item data in I'mbodiment I:                     FICi 3 Illustrates ml cxmnplc of thc user lnl'onnailon table
      FIG, 5 is an example of acquirable item       iniilnnation  in ds   112.    As illustrated in IIICi. 3, the user infornlation table 112
   Enlbodinlent I:                                                        includes user identification infornlation "L)IDI", table iden-
      FIG, 6 is a fiowchar( of operations by the battle game              tification information "TIDI", identification information of
   scrvcr ul Enlbothnlcni I:                                              provided items "UN12" and "UNI4'1 and the like.
      FIGS. 7(a) and 7(b) arc cxtunples         01'cquirable   itmn           Thc Item data 113 stores data on m»mage Rlr ml item
   information in I:mbodiment 2,                                        o provulcd (0 ihc user ul association with Item Iden(i(ice(Ion

      IICi 0 is an exanlple of acquirable item intbrmation in             iufilrmatlon. FIG. 4 Illustrates an cxamplc of thc item dais
   Embodiment 3;                                                          113 As illustnsted in I'ICi 4, Ihe item data ftlr example
      FIG. 9 is an example of a scratch card for selection in             includes     item identification information "L.)NII". an item
   Embodiment 3; and                                                      ima e "item Aims e*k and the like. The trna e data may be
      FIGS. 10(a) and 10(b) Brc examples of a screen for                  in any image format, such as JPECi„CiIF„PNCi, or the like.
   st:lcciulg dn ltt:nl io Bctlitlrc.                                         When receiving a rcqucst io present Information from thc
                                                                          conunulucatlon U:nninal 2. then bastxl on lnlormailun.
               DESCRIPTION OF EMBODIMENTS                                 stored ul the memory umt 11. thai corresponds io the user
                                                                          identification intommtion pertaining to the conlnluilication
      11&c follovtuig dcscribcs embodimcnls Uf the present BC terminal 2, the inftlrmation presentation unit 12 presents the
   invention.                                                             conununication temlinal 2, via the communication unit 10,
                                                                          v ith acquirable item information that includes information,
                            Embodiment I                                  ftlr each Item type, on a total count and un acqumition count
                                                                                of l(CBLS.
       FIG. I ls a block diagram ol'   baulc gtune server I In si    Spccllically. when a rcqucsi to presmli Information Is
   limbodiment I of the present invention. 'i'he battle game      received froin the communicanon terminal 2 via the com-
   server I according to Itnlbodiment I of the present invention  nninication unit 10, then based on the item information
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 16 of 20 PageID #: 37


                                                          US 10,076,708 B2
                                   i
   tables 1110 to 111c. thc &nfonnat&on prcscntat&on un&t 12                  infi&rmation table 111a. rmidomly selects item idcntilicat&on
   tallies the total count of items ti&r each item type 'the                  information not included in the ident&fication information of
   information presentat&on unit 12 also refers to the user                   provulcd items (lor example, "UNI I"), and dclernuncs thai
   information table 112 to calculate the acquisition count of                the selected item is the iten& to prov&de to the con&niuiiication
   iten&a for each item type based on the identification infor-               tcm&iual 2. The control urn& 13 thm& refi:rs to the &lcm data
   mation of provided items Bnd the table identification infor-                113 and provides the commun&cat&on terminal 2, via the
   mal&on thai corrcspond io thc user &dmitdicauon mfi&nnal&on                conununication unit 10, with the item image "item A image'*
   pertainuig to thc commuiucat&on tcrnundl 2. 11&c &nlbmia-                  corresponding to the item identihcation infi&rn&ation "UN I I '*
   tion presentation unit 12 then presents the communication
                                                                              pertain&n to the item to be pmvided. Tlie control unit 13
   terminal 2. via the coniniunication unit ill, with the result of &0
                                                                              also adds thc item ideniilication inlbm&auon "UNII" per-
   calculation as the sequin&ble item infor&nation
                                                                              tainuig to the provided item to the user infonnat&on table 112
       FIG, 5 is an example of the acquirable item infomtation
                                                                              as idcntilication information of prov&ded items.
   that the information presentation unit 12 presents. FIG 5
                                                                                  l&urther&nore, in the present invent&on. the battle gmne
   illus&ra&ca an example of thc acqu&ruble &tern mfi&mui!ion
   prcscnttxl when a rcqucsi io prcscnl ufiormat&on is rccc&ved               scrvcr 1 is conligurcd to allow for race&pl of a react rcxlucst
   fmm the commun&cat&on terminal 2 and the user identifica-                  at any time from the communication terminal 2 In general
   tion i&&formation pertainu&g to the con&munication terminal 2              teuns. the reset request is a request for resetting the current
   is "I )ID I" As illustrated in I'It) 5, information 501 on the             user inti&rmation table I I 5 V&hen receiving a reset request
   total count and information 502 on the acquisition count of                from the communication terminal 2 pertaining to predeter-
   iten&a fi&r each item type are presented to the conununication Ic m&ncd user &dent&lication mformat&on, the control unit 13
   tcnninal 2. The case ol prcscnting the acqu&sition count has               changes and stores, in the ntemory unit 11, the table iden-
   bcxn dcscnbed above, yet tlus example is not luuinng For                   t&licdtion inli&rmauon and identilicdt&on &nfonnat&on of pro-
   example, a non-acqu&sition count may be presented by                       vided Items that correspond to the user identification inti&r-
   subtracting the acquisition count from the total count of                  iliat&on pcrtainu&g to tl&e con&nun&&c,'lt&0&1 tcl'&&anal 2
   items.                                                                         Specifically, when receiving a reset request from the
       The control unit 13 performs a variety of conuol pertain-              conununication terminal 2 via the communication unit 10,
   ing to the battle arne server 1. For ex&unpl. &vien receiving              the control unit 13 changes the table identification informa-
   d&1 &teil& dci)U&s&t&on rcqUcst f&on& tile co&lu&&UU&cilt&on Icr&11&-      t&on Il&at corresponds io thc user idcuulicduon inlonnat&on
   nal 2, the control unit 13 dctcnnines one &tern to provide to              pC&tB&nnlg to tl&C Co&11&l&UB&CII&lon tcr&lu&lal 2 Bnd tllal Was
   the comniunication terminal 2 based on information corre- Ic stored in the user information table 112 of the memory unit
   sponding Io the user Identification information pertaining to              I I to Other table identification &nforntation.
   the comnmnication tenuinal 2                                                   l&or example, when a reset request is received from the
       Specifically. when rece&ving an item acquisition request               conununication terminal 2. and the user &dentificat&on infor-
   front the conmuuucat&on terminal 2 via the conununication                  mat&on pertaining to the conununication terminal 2 is
   un&t lb. ihe control un&t 13 rcli:rs to the user mfi&nnalion &I '*UIDI'*, the control unit 13 changes thc table idcntilication
   table 112, and bmcd on thc table ulenulicat&on mfi&nnat&on                 iufi&rmat&on that corresponds to "UIDI" ol'hc user udor-
   that corresponds to thc user idcntilical&on information per-               mauou table 112 randomly from '*TIDI" io "TID2" or
   taining to Ihe con&munication terminal 2, retrieves the iten&              "1 II)3'*
   information table Next, the control unit 13 refers to the user                 Next, operations by the battle gmne server I in I&mbodi-
   information table 112 Bnd retrieves the identification infor- do ment I of the present invention are described usin the
   mation of pmvided items that corresponds to the user                       fiov chart in FIG. 6. It is assumed that the tables illustrated
   ideniilication informal&on peruiimng io thc commu&uca!ion                  iu FIGS. 2(d). 2(b), and 2(c) iluough FIG. 4 have been storod
   terminal 2. Subscx)uently, ihe control u&ui 13 ref&:rs io onc of           iu advance in the memory umt 11 at thc umc ol'opcrauon by
   the item infonuauon tables 111U io 111c, rmidomly selects                  thc battle gamescrvcr 1.
   an item not included in the identification information of d                    l&irst, &Chen a request to present information is received
   pmvided items, and determines that the selected item is the                from the comnn&nication terminal 2 (step ) I ), then based on
   iten& to provide to the communication terminal 2.                          information, stored in the memory unit 11, that corresponds
       The control unit 13 then provides the item to the com-                 to the user identification information pe&&Bluing to the com-
   mu&ucai&on tenn&nal 2 via thc couumuucai&on umt 10. Spe-                   munication Icrnunal 2. ihe infomiat&on preseulat&on u&ui 12
   c&lically. thc control un&t 13 refers io thc &&em data 113 and 0 prcsculs ihc conuuunicdiion icmiioal 2, v&a the couumuu-
   provides thc conunun&cauou termuial 2, v&a thc conumuu-                    cat&ou un&t 10, with acquirable &tcm u&ibm&ation that
   cation unit I (l. with tbe &ten& image corresponding Io &lie iten&         includes information, tor each iten& type, 00 the total count
   identification information pertaining to the item to be pro-               and the acquisition coiuit ot iten&a (step )2).
   vided. The control urut 13 also adds the item identiTication                   Spec&fically. when a request to present information is
   information pe&&Bluing to the provided item to the user» rece&ved from the conununication terminal 2 via the com-
   information table 112 as ulenulication information of pro-                 muiucation urut 10, then based on thc item &nfonnat&on
   & idcd items.                                                              tables 1110 to 111c. thc &nlbnnauou prcsm&talion uiut 12
       For example, whm& an &lcm acquisii&on rex)ucst &s rccc&ved             tall&cs thc total count ol'tems lbr each item type. Thc
   fmm Ihe commun&cat&on tern&inal 2, and the user ident&fi-                  inforniation presentation iuiit 12 also refers to the user
   c;It&00 &ufo&'nl,'lt&0&1 pcrtaUung to tbc cot&ulna&&cat&0&1 tci'uun,'ll so inforniation table 112 to calculate the acquisition count of
   2 is "UIDI". then the control unit 13 refers to the user                   items for each item type based on the identification infor-
   information table 112„and based on the table identiTication                mat&on of provided items and the table identification infor-
   inl'onnation **TIDI" corrcsponduig io UIDI, retrieves the                  mal&ou thai corrcspond to ihe user &dcntilicat&on informal&on
   itmu infomiat&on table 1110. Next, thc control u&ut 13 rcfcrs              pcrtauung to thc commurucauon terminal 2. The infonnd-
   to thc user infi&nnat&on table 112 and rctncves thc &dcntdi- si t&on prcscnlal&on un&t 12 thmi presents the commuiucal&on
   cation information of prov&ded items that correspm&ds to                   terminal 2, via the communication unit 10, with the result of
   "UIDI" Subsequently, the control unit refers to the iten&                  calculation as the sequin&ble iten& infi&rn&ation
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 17 of 20 PageID #: 38


                                                             US 10,076,708 B2

        Subsequently, when reccivuig an item acquisilion rcx(ucsl              of lhc user ini'ormalion tabic 112 in thc memory unit 11. By
   fmm the conimunication termmal 2 (step S3). the contml                      doing so. the user can more easily gmsp the number of items
   unit 13 determines one item to provide to the comnmnica-                    fiir eimh item type after Ihc react, thereby further uicreasuig
   tion temiinal 2 based on infiirmation corresponding to the                  the predictability of acquisition of an item for which Ihe
   user identificntion information pertaining to the conmiuni-                 munerical value of the item type is at least a predetermined
   cation teuninai 2 (step S4).                                                value and heightening interest in the Sante
        Spcciiically. when rccciving mi ilcnl acqiiisitiiin icxlucst               The remaining number of aii items mny be included in the
   from the conununicatiou Icrminai 2 via Ihe conununicalion                   acquirable item information that the information presenta-
   unit 10. the control unit 13 refers to the user inforniation                tion unit 12 presents. Specifically, the infomiation presen-
   table 112, and based on the table identification inforniation IB tation unit 12 may calculate thc remainuig number of items
   that corresponds to the user identification information per-                by subtracting thc item acquisiliou count from Ihc iota)
   taining to the cotmnunication terminal 2, retrieves rhe item                nuniber of items stored in the item mfiirniation tables I 1 la
   information table. Next, the control unit 13 refers ro the user             to I I li and include the resuk of caiculation m the acquirable
   infounalion table 112 and retucves thc identiiication infor-                ItCill iilforillatioil.
   mauon of providixl items that corresponds lo lhe user                           In step S5. the control unit 13 may adopt a difibrent
   identilication information pertaining, to the communication                 method for presentin the acquirable item information to the
   terminal 2. Subsequently, the contmi unit 13 refers to one of               conumuucation tcmunai 2 Ibr an item (Iirst item) Ibr wiuch
   the item information tables ilia to Ill c, randomly selects                 the numerical vaiuc of Ihc ilmn type is at least a prcdcler-
   an item not included in the identification information of                   nuned value and an item (second item) fiir which the
   provided items„and determines that the selected item is the io munerical value of the item type is less than the predeter-
   ilmu Io prox ide Io Ihc communication tcuninai 2.                           mined 1 slue. For example, the information presentation unit
        Subsequently, thc controi uiut 13 pmvidcs the item to the              12 may display an image for the hrst item yet display only
   communicatioit terminal 2 via the comiminication uiiit 10                   the item name or the like, without displnyin an image. for
   (step S5). Specihcally, the control unit 13 refers to the iteni             thc simond item. In other words, thc acquirable item uiibr-
   data 113 and provides the comnnuiication tenninai 2, via the                mation thai Ihe infonnaiion prcsenlauon unit 12 prcscnm lor
   coninuuiication unit 10. with the item ima e corresponding                  the first item may inciude identification information (item
   to the item identificntion information pertainin to the item                name or the like) or an imaae for the item
   Io bc proiided lite control uiut 13 also adds lhc itmn                          The infomiation presentation unit 12 may present infor-
   ideniilicalion information perniimng Io Ihc provslcd item Io                mation reiated to another user who hns acquired the first
   the user information table 112 as identification inforniation ic item.
   of provided items
        Subsequently, when receivmg a reset request from the                                               limbodiment 2
   communication terminal 2 pertaining to prederennined user
   identification information (step S6). the control unit 13                       The following describes Embodiment 2 of the present
   ciuuigcs mid stores, in Ihc memory unit 11, Ihc table iden- ii invention. Since the structure of thc battle game scrvcr I
   tifiCiitiiin iiiiiiillia licit arid idciliiiiCBIioii iillouniitiiin Of pro- according to Embodunmil 2 is the snme as the structure of
   1 idcd items that corrcspond Io thc user idcnlilicalion infor-              the battle game sorter I according Io Embodunent i. Ihe
   niation pertaining to the communication terminal 2 (step                    smne reference mimerals are used in the fiillowing descrip-
   S7)                                                                         tion. In general temis, limbodiment 2 differs from Iimbodi-
        Specificall. when receivin a reset request from the ao ment I in that the acquirable item information presented by
   coninuuiication terminal 2 via the communication unir 10,                   the infomiation presentation unit 12 includes a count of
   Ihe control unit 13 changes the table idmililicalion uifomia-               nimcssary attempts for acquisition for each item ffir which
   uon ihat corresponds lo Ihe user idcnliiicalion mfiimuilion                 thc numcricai vaiuc of Ihc itmn type is at least a predetcr-
   pcrtaimng to thc commuiucalion terminal 2 and i)1st was                     iniiicd vaiilc. Thc coliilt oi iicccswiiy Bncilipm for acquisition
   stored in the user information table 112 of the memory unit                 is retrieved based on information corresponding to the user
    I I to other table identification information                              identification intomiation pertaining to tile coiiiniuiiication
       In this way. according to the battle game server I of                   terminal 2.
   Embodiment I, based on information in the memory unit 11,                       Specificaiiy. the infounation presentation unit 12 refers to
   thc infonnauon prcscntntion unit 12 prcsmits the conumuu-                   the user infomiation table 112. and based on thc table
   cauon lennimil 2 with acquirable ilcm inionnalion Iiial o ideuliiication information Ihal corresponds Io Ihc user iden-
   inciudcs infounauon, for each item type of items. on a tolal                tiiicatioii iiiforiniilioil pcrIBiiliilg lo Ihc coiuinoilicritioil Icl-
   count mid an acquisitioit count of iteins, thereby increasiiig              nunal 2, retrieves the item infiirmation table pertaining to the
   the predictability of acquisition of an item with a predeter-               user identification information. Next, the information pre-
   mined item type (for example. an item with a hi h rarity                    sentation unit 12 refers to the user information table 112 and
   value or the like). Furthermore. the battle arne server I 11 retrieves the identification information of provided items
   rivet vcs a react rcxlu est at any ume Irom Ihc commuiuca! ion              pertaining to the commurucauon tcnuuial 2. Subscqucntly.
   terminal 2 and chungcs information perlaming lo items Ihal                  thc uifonuation prcscnlaiion unit 12 randomly extracts, I'rom
   are provided, Ihc total count oi items, and Ihc ilem Iypc and               thc item uifonuauon table, 19 pieces of item idcnli(ication
   acquisition count for each item. thereby increasing the                     inforniation not included in the identification information of
   variations on methods for acquiring iteins, increasing the ii! pmvided iteins I'he information presentation unit 12 stores
   predictability of acquisition of an item for which the nurneri-             the 19 extracted pieces of item identification iniiirmation
   cai value of the item type is at least B predetermined value,               and stores provision sequence numbers (I to 19) in the
   and heightening interest in thc grmie.                                      memory unit 11. When recco ing an item acquisition
       After step S7, the infounation presenuition unit 12 may                 request, thc conlroi umt 13 deteuniucs Ihc item to provule
   preseni ihe communicauon temuiial 2 v, ilh post-reset Si based on the provision sequence numbers stored in Ihe
   acquirable item information based on the item inforniation                  meniory unit In other ivords. the numbers I to 19 each
   tables I IIC to Ii li and the table identification inforniation             represent the count of acquisition attempts that are necessary
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 18 of 20 PageID #: 39


                                                       US 10,076,708 B2
                                                                                                       10
   in order Io acqu&re Ihe item corrcspondu&g lo Ihe ilmn                   A ccrtau& percentage of thc boxes for wluch the numcucal
   identilication information (referred to below as the count of         value of the item type is less than a predetermined value may
   necessmy attempts for acquisition)                                    bc displayed» ilh thc same pdllern us boxes correspondu&g
       Subsequently, the information presentation unit 12                to items fnr ivhich the numerical value of the item type is at
   retrieves the item and item type pertaining to each piece of          lcdsl B prcdctcl1uincil 1 i&IUc. h& lhu nil)i ucu&s lo& which lhc
   iten& identification Information from one of the item infor-          munerical value nf the item type is less than a predetermined
   mation tables Illa Io 111c Next. Ii&r thc retuevcd &lama. the         value are mixed in antong the boxes displayed with the
   inlonnalion presentation u&ul 12 rclrievcs tlm count of               pattern correspondin to items for which the numerical
   necessary attempts fi&r acquisition fi&r each item for which          value of the item type is at least a predetermined value,
   the nun&erical value of the item type is at least a predeter- In
                                                                         thereby mak&ng Ihe game morc interesting and enucu&g Ihe
   n&ined value I'he information presentation unit 12 then
                                                                         user to continue to pLsy the game ion er
   presents the conmu&nication terminal 2 with acquirable item
                                                                             When Ihe count of niwessary atlmnpls lor acqu&muon is al
   information tlmt includes the retrieved count of necessary
                                                                         nx&st a predetermined value. detailed &nforn&ation on the
   dltcmpm for acqu&s&uon for each &&em for wluch Ihc muncn-
   cal value of the &Inn type &s at least a prcdelcnmned value.          itmn to be provided (reli:rrcd to below as item detml udor-
       II(i 7(a) illustrates an example of acquirable item infor-        mation) may be presented The item detail information is
   mation presented by the information presentation unit I 2 in          preferably the item name and item type The predetermined
   I:mbodiment 2 l&l(r 7(a) illustrates an exainple of display-          value is, for example, two. I'l(i 8 &s an exan&pie of present-
   in the provision sequence of items provided to the com-               in Item detaii information. The counts of necessary acqui-
   munication term&nal 2 as a au e when a request to present io          siuon aucmpls I'or boxes 201 and 202 urc respccuvcly onc
   inlonnalion is rcce&vcd from Ihc communicalion terminal 2.            and two. Accordingly, the item name is displayed as the item
   Thc gauge is composed of a pluralny ol'boxes. Items are               dc&a&l informal&on ut boxes 201 and 202. W&th tlus conli u-
   associated &vith the boxes 201 to 2!9 so that the respective          mstion, the user can grasp the item detail information ti&r
   counts of necessary acquisition atteinpts are I to )9 I'.Bch          iten&s tlmt can be acquired in a msn e in which the count of
   box is displayed with a pattern that diAers in accordance             necessary attempts for acquisition is at inost a predetenuined
   &vith the item type of the correspondin item.                         value. Therefore, the user is provided with incentive to
       As i))ustmsted in the example in FIG. 7(a), when the              increase the occasions of an item acquis&tion request and is
   UUB&c&1cBI vaiUC of lhc &Ical lvpc &5 BI beds& B prcdclc&1nnlcd       mu&ccd to continue lo play Ihc gmnc longer.
   &slue, thc pattern shown u& box 204 m&d thc hkc &s d&splay&uk             In thc cxamplc in FIGS. 7(a) and 7(b), thc boxes arc
   I)ere. the case of the predetermined value being four &1 io           displayed v;ith two types of patterns, using the numerical
   illustrated. ('Onversely. when the numerical value of the iten&       value of the item type as a standard. yet th&s exa&np)e is not
   type is less than the predetermined value, the pattern shov n         linutin . A plurality of standard predetermined values &nay
   in box 201 and the like is displayed. In other words. FI(i.           be established to display the boxes w&th tluee or more types
   7(a) dispLsys the count of necessary attempts for acquisition         of patterns. The patterns that are displayed may also be
   for each item I'or wh&ch thc numeucal value of Ihc &lcm lype 31       incrcascd as Ihc count ol accessary utlmnpm for acqu&sil&on
   is al least a prcdetcnnu&ed value. FIG. 8(a) also d&splays            is smaller. With tins approach. as thc count of ncccssary
   each count of necessary attempts li&r acqu&silion when the            attempts lor acqu&silion &s smaller, the item l)pe ol Ihc &&em
   munerical value of the iten& type is less than a predeternuned        to be acquired can be grasped &n greater deta&l. 1 herefore,
   Vahlc.                                                                the user is prnvided with incent&ve to increase the occasions
     When an item acqu&sition request is received from the do            of an item acquisition request and &s enticed to continue to
   contnuu&icat&on terminal 2. an item is provided. and the              play the game longer.
   count of acqu&s&uon attempts incrcascs by onc, lhcn thc                  Note that wlule Ihc gauges u& FIGS. 7(a), 7(b), and 8 arc
   count of nccessury atlempm for acquisiuon decreases by onc            composed of l9 boxes. thc number ol'oxes is not lunitod
   for all items. In th&s case. as &lluslratcd in FIG. 8(b). thc itcnw   to )9 11&c mimbcr may bc lg or less, or 20 or more.
   correspondin to boxes 20l to 2!9 each shift (move) one                l&urthennore, the approach gauge illustrated in I'l(i 8 has an
   box to the left. Accord&ngly. with this gauge, the user can           I shape, yet this example is not limiting Many vanations are

   intuitively grasp the predictability of acquisition of items for      possible, such as a winding S shape. or a Y shape with a
   which the numerical value of the item type is at least a              forlong tip. In the forking variation, predetermined dununy
   prcih: n& &neil vBlUc.
         I   &'&                                                         boxes ass&gncd randomly by the battle game server I may be
      In this v&ay. accorihng to the batile tune scrvcr I of o           d&splayed in onc of Ihc 0& o lorks.
   Embodimmtt 2, the &nformat&on prescnla1&on urul )2 presents               In FIGS. 7(a), 7(b). and 8, examples arc &lluslratcd in
   the communication terminal 2 &vith the count of necessary             which information, for each iten& type. on the total count and
   atten&pts for acquisition for each item for which the mimen-          the acquisitinn count of items is also displayed, yet these
   cal value of the item type is at least a predetermined value,         examples are not limiting. Display may be limited to the
   thereby increasing the variations on methods for acqu&ring s.         gauge. &vithout displaying the information, for each item
   items, u&creasing thc prcd&ctab&hly of acqu&siuon ol m& ilmn          type, on Ihe total couni and lhc acquis&t&on count ol'Icms.
   for winch Ihc item type &s at least a prude&em&i&md value, and        In other words, in FIGS. 7(a), 7(b), and 8, examples arc
   heightening interest &n thc game. Furthermore. d&splaying             illustrated &a which the acqu&rable item &nlbm&at&on includes
   the count of necessary attempts fi&r acquisition &Chen the            inforniation, for each item type. on the total count and the
   numerical value of the item type is at least a predeternuned io       acquisit&on count of items and includes the count of neces-
   value further Increases the user*a sense of anticipation,             sary attempts for acquisition fi&r each item for which the
   enticing the user to continue to play the game Io&&ger.               numerical value of the item type is at least a predetermined
      lhc patterns for d&splayutg thc boxes 201 Io 219 are not           value, yct these cxamplcs dre not hnnung. Thc acqu&rable
   limited Io tlmsc cxumples. The boxes 201 lo 219 may be                ilmn infi&nual&on may bc conligured lo u&cludc only Ihe
   pau&ital d pr&xlctcrmincd color u& accordance wilh lhc item Si        co&inl of access&try Bllcmpm Io& Bci)U&a&non for cdch &loni lol
   type. or a predetermined icon. character. or the like n&ay be         which the nun&erical value of the iten& type is at least a
   disp)ayed in the boxes 201 to 2)9                                     predetermined value.
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 19 of 20 PageID #: 40


                                                          US 10,076,708 B2
                                                                                                          12
                            Embodiment     3                           value of ihe &&em type is ai least a predetcnn&ned value
                                                                       among ite&ns tor ivbich the count of necessary attempts fi&r
       'flic folio&ving describes 1imbodiment 3 of the present         acquisit&on is 25 or less.
   invention. Since the stn&cture of the battle game server I             In this v;ay, according to the battle Sante server I of
   according to Embodiment 3 is the came as the stnicture of           Embodiment 3. the information presentation unit 12 presents
   the battle game server I according to Embodiment 1. the             thc conn&lint&cat&0&1 tern&nial 2 w&th tile ti1('ll c&1&i&rt of I tents
   same rcli:rcnce numerals are used in thc followmg dcscmp-           for &ah&ch thc UUU&i:r&ctll vdh&c Uf ihc 1&i:&I& type Is Bi Imsl a
   non. In general terms, Embodiment 3 d&fibrs Ibom Embud&-            prcdeicnn&nixl value mnong iicnw for wluch ihe counl of
   nient I in that the acqu&rable item infor&nation presented by       necessary attempts for acquisition is at niost a predetentiined
   the information presentat&on unit 12 includes the total count &U value, thereby increasing the variations on methods tbr
   of item~. for each item type, among, items fi&r which the           acqu&ring items, further increas&ng the predictability of
   count of necessary attempts for acquicition is ot most a            acqu&sit&on of an item for which the numerical value of the
   predetermined value.                                                item type is at least a predeterniined value. and heightening
       lhc acquirable item information presentixl by ihe infor-        u&b:rest ui tile ganlc.
   mabon presentat&on urut 12 ui Embuduncnt 3 includes thc                Thc patterns for d&splaying thc cells 301 to 325 arc not
   total count of items for which the nu&nerical value of the          linuted to these examples. I he cells 301 to 323 may be
   item ty)&e is at least a predetermined value anxmg itenis for       pauited a predetermined color in accordance with the item
   which the count of necessary attempts for aequi ~ ition &s at       type, or a predeterniined icon, character, or the like may be
   most a predeterm&ned value, as retrieved based on the               displayed in the cells 301 to 325.
   information corresponding to the user identification infor- Io         Furthermore. based on a selection request from the com-
   manon pc&tmning to Ihc conumuucdlion &em&i&bil 2.                   munication icrnunal 2, ihc control urut 13 may sclcct one
       Spec&fically. the u&fbnuanon prcscntanon u&ui 12 ref):rs to     &Icu&, flout Bu&U&lg &ii:nls fi&r w'11&ch ihi: I:oiini Uf ncccssd&y
   the user information table 112, and based on the table              attempts for acquisition is at most a predetern&med value, as
   identification information that corresponds to the user iden-       the item to provide In this case, the &nforn&at&on presentation
   tification informat&on pertaining to the communication ter-         unit 12 may present the comniunication term&nal 2 with a
   minal 2. retrieves the item information table pertaining to the     scratch card for selection in iihich all cells are displayed
   user identificat&on information. Next. the information pre-         with the same pattern to prompt the conmuinication terminal
   smitdtion unit 12 refers to the user infi&nndtion uible 112 and     2 to select onc Uf ihc cells.
   rcincvcs ihc &denbficanon information of prov&ded iienw                FICi 10(a) illustrates an example of a screen for sclectuig
   pc&tmnh&g to thc conln&UU&c,'lt&on tcl'nu&i;il 2. Subsequently, sii an item to acquire 'lhe screen displays the scratch card fi&r
   the information presentation unit 12 rendu&nly extracts, front      selection. I'ach cell in the scratch card in IICi 10(ii) corre-
   the item informat&on table, 25 pieces of item identitication        sponds to an iten& for which the count of necessary attempts
   information not included in the identification information of       for acquisition is 25 or less. As illustrated in FICi. 10(a). the
   provided items. The information presentation unit 12 stores         cells of the scratch card are displayed with the same pattern,
   thc 25 exudcted puxi:s of item iden(ificdtion mfi&nnat&on &c and thc user cdruioi tell wluii items corresponds to wluch
   and stores prov&s&on scqucnce numbers (I io 25) in ihe              cells.
   memory umt 11 Who&& rixmvui mi &1am acquis&(ion                        Thc user can sclixi any location on thc scratch card usuig
   request, the contml umt 13 determines the item to provide           an operation unit (not illustrated) such as a key or a touch
   based on the provision sequence &n&mbers stored &n the              panel of the conununication terminal 2. and the commuoi-
   menu&ry unit In other ~ords, the numbers I to 25 each do cat&on temiinai 2 transmits a selection request to the battle
   represent the count of necessary attempts for acquisition           game server I based on the user opemstion The control unit
   corrcspond&ng to ihc item &dent&ficai&on &nfonna1&on.               13 of thc battle giune soccer I tlmn detcrm&nes that the &&em
       Subsequently, the information presentation un&t 12              corresponding io thc cell perimning io thc sclcction rcxfucst
   rcincvcs ihc item and item type pertaining to c mh piece of         is Ihc &lcm to pmvnle to ihc conunun&canon temunal 2.
   item identification &nforn&ation from one of the item infor-           1&l(i I U(b) illustrates an example of cells 3()g, 316. and
   mation tables 1(ia to I I ir. I'he information presentation         32U heing selected 'I'he selected cells are displayed with the
   unit 12 then tallies the total coiuit of items for wlfich the       same pattern as the cells in the scmstch card shown in FIG.
   nunierical value of the retrieved item type is at least a           10. Note that the iten& detail infi&rmation correspondin to
   predeicrmuu:d number and prescnls ihe conunumca1&on ter-            the sclixted cells mdy bc displayed u& tlm sclccted cells.
   nnnal 2 w&th acquirable item information tliai includes the o          I&1 ih&s wdv, (hc vd&itin&a&s Un n&ctlloils for Bcqiiul&lg 1&cu&s

   tiillicil ioidl cola&t of &0:nis for cack 1&cu& tvpix               can bc further uicrwiscd. thc prediciab&hty of'cqu&sii&on of
       FI(i 9 illustrates an example of acquinsble item informa-       an item with a high item type can be further increased, and
   tion presented by the information presentation unit 12 in           interest in the game can be heightened
   Enibodinient 3. In FICi. 10, itemc for which the count of              The scratch cards in FICIS. 9, 10(a). and 10(b) are
   necessary attempts for acquisition is 25 or less are displayed ss composed of 25 cells in o sheet ii ith 5 rows and 5 columns,
   with o sheet (scratch card) composed of 2S cells 301 IU 325.        yci tlus cxamplc &s noi luniiing. The scratch card may bc
   Each cell corresponds io Im item for winch fiie count of            composed of'xN cells in d shoe& w&th M rows and N
   nixessary attempts for acqu&s&tion is 2S Ur less. The itmns for     columns (M and N bcmg intcgcrs greater tlrdn or cxtuaf to 2).
   which the count of necessary attempts for acquisition is 25         1&urthennore, the scratch cards in 1&l(iS IU(a') and 10(b) are
   or less are randomly associated with the cell ~ 301 to 325. Io not limited to a square slmpe I 'or example, the scratch cards
       As illustrated &n the example in FIG. 9, when the nurneri-      may be a polygon, or instead of bein two-dimensional, the
   cal value of the item type is at least o predetermined value,       scratch cards may be in a three-dimensional rectangular
   thc pnn en& shown in cell 301 and thc 1&he &s displayed. Herc,      slmpc of a dm.
   thc prcdctermuuxl value &s I'mir. Conversely, when fiie item           In FIGS. 9, 10(a), mid 10(b). examples are &llustmted in
   type &s less ilmn thc prcdctcnnincd value, ihe pancm shown sc wh&ch infonnai&on, for each ibm type, on ilm total count and
   in ceil 302 and the like &s displayed. In other v ords, III(i 0     the acquisition count of items is also displayed, yet these
   displays the total count of items for which the numerical           exaniples are not limiting l)isplay niay be limited to the
Case 2:19-cv-00310-JRG-RSP Document 1-1 Filed 09/16/19 Page 20 of 20 PageID #: 41


                                                             US 10,076,708 B2
                                    13                                                                          14
   scratch card. without dtsplayulg the ulfonnatton. I'or each                      plurahty ol'tems cxtractcd from an item information
   item type. on the total count and the acquisition count of                       table pcrtaitung to a user is assoctatcxt wtth each of the
   items. In other lvords, in IIK)S 10(a), ltl(itj, and ll,                         pluraiity of cells. the plurality of items being selected
   examples are illustrated in which the acquirable item infor-                     randomly only from itenls in the item information
   mation includes information, for each item type, on rhe total                    table, and at least one of the cells including a character
   count and the acquisition count of items and includes the                        which indicates a mrity value of an item associated
   total count of items, for each ilem type, among items for                        with the at least one of the cells:
   winch the count of ncccssary altempls lilr acquistnon ts at                   (c) receiving, during the virtual game„a selection request
   nlost a predetermined value, yet these examples are not                           selecting one of the plurality of cells and sending the
   limiting 'I'he acquimsble item infornmtion tnay be contigured la                  selection request to the server: and
   to inchtde only the total count of items, for each item type,                 (d) displayulg. dunng thc virtual game, an tlcm assocrdtcxI
   anlong items for which the count of necessary attempts for                       with thc sclccu:0 cell. witch Is dctctnllncd bv thc sclvcl
   acquisition is at most a predetermined value.                                    based on the selection request
      A computer ts prefhrably used to fimction as thc battle                    2 A computer comprising
   g;mle server 1. A progrtun contauung d descnption of thc                      a controller configured to initialize a virtual game; and
   pmcessin tilr achievmg the functions of the battle game                       a display conhmtred to display. during the vhtuai game, a
   server I is stored in the memory unit of the computer, and                       pluraiity of cells and acquirable item information that is
   the functions are achieved by the central processing unit                        lecclvcd floni 0 sclvcl oi I:I II connnunlctttloll hnc, thc
   (CPU) of the computer reading and executing rhe program.                         plurahty of cells bculg displayed tn the same size.
      Although the present invention has been described based 10                    wherein each of a plurality of items extracted frotn an
   on drawulgs and cxmnplcs, It ts to be notcxl that venous                         item infornlation table pertaining to a user is associated
   cluulgcs mid modtlicattons will be apparmlt to those skilled                     with each of the plurality of cells, the plurality of items
   in the art based on the present disclosure. 'I'heretilre. such                   bein seiected randomly only from items in the item
   changes and modifications are to be understood as included                       information table. and at least one of the cells includin
                                                                                    B character witch tluhcdtcs B rdllty vdltlc ol Bn ltcln
   within the scope of the present invention I'Or example, the
   functions and the lil e included in the various units and steps                  associated with thc at least onc of thc cells, wherem
   may be reordered In any logically consistent lvay. Further-                   the controller is confi ured to (Ij receive, during the
   more. umts or steps may bc combtncxI ulto one or dtvtdcxI.                       virtual game, a selection request selecting one of the
   For example, in Embodunents I to 3. a separate onc of thc                        plumsfity of cells, and (ii) send, during the virtual paine,
   item information tables I lla to I I I 7 is associated with each sc              the selection request to the server, wherein the display
   user identitication munber. yet for exatnple a plurality of                      displays an item associated with the selected cell,
   users may share one of the item infortnation tables I I I a to                   which is dctemlincd by the scrvcr based on the selcc-
   111C.                                                                            tloll Icqucst.
                                                                                 3 A non-tmutsitory computer readable recording medium
                         ICl:I'IIRIIN('ll SI(INS I,IS'I                    ls having stored thereon instntcttons to be executed on a
                                                                              computer, the instructions causing the computer to perform
      I: Battle game server                                                   the steps of
     2; Conmnuucatlon terminal                                                   (a) initializing a virtual game„
      10: Communication unit                                                     (b ) di sp lay ulg. during thc 1 trtua 1 gtunc, a plurality of cells
      11. Mcnloly llnlt                                                    do       mid acquirable item infonnauon that Is rccctved from a
      12: Informatton presentation unit                                              server over a communication line, the plumsfity of cells
      13: ('ontrol unit                                                             being dispiaved in the same size, lvherein each of a
      flirt to Ill r Item Infomlation table                                         plumsfity of itenls extracted from an itenl information
      112: Ijser infomlation table                                                  table pertainin to a user is associated with each of the
      113; Item data                                                                pluraiity of cells. the plurality of items being selected
     201 to 219: Box                                                                ldndolnly'11IV froln 1(CIIIS ln thc 1(Cm llllornld(1011
     301 to 325: Cell                                                               table, and at least onc ol'hc cells Including a cllaractcr
     501. Inlhmlation on thc total count of itmns                                   which indicates a mrity value of an item associated
     502 Information on the acquisition count                                       with the at least one of the cells:
     11&c invention clauncd ts:                                             c    (cj  receiving. during the virtual game, a selection request
      1. A game control method composing the steps of
                                                                                     selecting one of the plurality of cells and sending the
      (;I) itlifi;lllzltlg;I vitillal gatuc;
                                                                                     selection request to the server: and
           displaying,     during  the virtual game. a  plurality of cells       (d)  displayulg. dunng thc virtual game, an tlcm assocrdtcxI
      (b)
          and acquirable item information that is received from a                   with    thc sclccu:0 cell. witch Is dctctnllncd bv thc sclvcl
          server over a conumtnication line. the piumliry of cells 11               based on the selection request
          being displayed in the same size. wherein each of a
